Citation Nr: 1636845	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-12 665	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of fracture, right fifth metacarpal prior to October 31, 2008, and in excess of 40 percent from October 31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel





INTRODUCTION


The Veteran had active duty service from July 1987 to November 1987 (his Form DD-214 demonstrates that he received an "uncharacterized" discharge and the type of separation for this period was "release from active duty training"), August 1989 to August 1991, and May 2001 to November 2002.  See 38 C.F.R. § 3.12 (2015).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In this decision the RO denied an evaluation in excess of 10 percent for the Veteran's service-connected residuals of fracture, right fifth metacarpal.  In a subsequent rating decision in May 2016, the RO increased the evaluation to 40 percent, effective in October 2008.  

In June 2013, the Veteran filed a notice of disagreement to a June 2013 rating decision that denied entitlement to service connection for joint pain, Tietze syndrome and irritable bowel syndrome, thereby initiating an appeal of this adverse determination.  The RO thereafter issued the Veteran a statement of the case in May 2016.  However, as no substantive appeal has been received with respect to this appeal, it has not been perfected for appellate review and will not be further addressed.  See 38 C.F.R. § 20.200.

In August 2016, the Veteran filed claim for compensation under 38 U.S.C § 1151 for disability resulting from surgery performed at a VA medical facility in August 2016.  The Agency of Original Jurisdiction (AOJ) initiated development of this claim by letter dated in August 2016.  As this matter is being developed by the AOJ and has not been perfected for appellate review, it is not before the Board at this time.


FINDING OF FACT

On September 1, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÈ, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


